PER CURIAM.
The sole issue meriting discussion is the trial court’s failure to set a termination date for the payment of rehabilitative alimony. Rehabilitative alimony can only be awarded for a finite period. Strollo v. Strollo, 365 So.2d 189 (Fla. 1st DCA 1978); Zilbert v. Zilbert, 287 So.2d 100 (Fla. 3d DCA 1973).
Accordingly, we reverse and remand with directions to the trial court to conduct a hearing and specify a termination date for such an award.
AFFIRMED IN PART; REVERSED IN PART.
DOWNEY and LETTS, JJ., and SCHWARTZ, ALAN R., Associate Judge, concur.